Securities and Exchange Commission Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Med One Oak, Inc. (Name of Issuer) Common Stock Par Value $0.001 Per Share (Class of Securities) 58402Y107 (CUSIP Number) Oak Brain, LP 9201 Pinecroft Drive Shenandoah, TX 77380 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 31, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box □. CUSIP No. 58402Y107 (1)Names of Reporting Persons: Oak Brain, LP (2)Check the appropriate box if a member of a group: (a)[] (b)[] (3)SEC Use Only (4)Source of Funds: PF (5)Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e). [] (6)Citizenship or place of organization: Texas Number of shares beneficially owned by each person with: Sole voting power 576,730 Shares Shared voting power 0 Sole dispositive power 576,730 Shares Shared dispositive power 0 (11)Aggregate amount beneficially owned by each reporting person. 576,730 Shares (12)Check if the aggregate amount in row (11) excludes certain shares [] (13)Percent of class represented by amount in Row (11) 29.4% (See Item 5 for calculation of outstanding shares.) (14)Type of reporting person: PN Item 1.Security and Issuer This statement on Schedule 13D relates to the common stock, par value $0.001 (“Common Stock”), of Med One Oak, Inc., a Delaware corporation (the “Company”), whose principal executive office is located at 9201 Pinecroft Drive, Shenandoah, TX 77380.The Common Stock is traded on the Over the Counter Bulletin Board (symbol:BDGVD). Item 2.Identity and Background Oak Brain, LP (“Oak Brain”) is a Texas limited partnership.The principal business of Oak Brain is investment in and ownership of portfolio securities, and its principal business address and principal office address is 9201 Pinecroft Drive, Shenandoah, TX 77380. During the last five years, Oak Brain has not been (i) convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3.Source and Amount of Funds or Other Consideration Oak Brain acquired 576,730 shares of outstanding Common Stock of the Company on December 31, 2012, pursuant to a Stock Purchase Agreement with Choksi, Ltd. in exchange for $288,367.94.The source of the funds was a combination of cash on hand and promissory notes payable to Choksi, Ltd. Item 4.Purpose of Transaction The purpose of the transaction is to acquire an ownership interest in the Company, which expects to effect one or more transactions to acquire or purchase as of yet unidentified assets and operations in the health care industry.No assurances can be given that the Company will succeed in acquiring or purchasing any such assets and operations.However, any such acquisition or purchase may involve: · a material change in the Company’s present capitalization; · a material change in the composition of the Company’s board of directors; · the issuance of a significant amount of the Company’s securities; and · the acquisition of significant assets and commencement of business operations. Item 5.Interest in Securities of the Issuer Person: Oak Brain No. Shares Beneficially Owned: 576,730 Shares of Common Stock Percent of Outstanding shares 29.4%* Common Stock outstanding at December 31, 2012 1,959,298* *Number of shares of Common Stock outstanding and percent of outstanding shares are based on the number of shares reported as outstanding in the Company’s Form 10-Q for the quarter ended September 30, 2012 (1,159,298 shares) plus the total number of shares granted to two executive officers by the Company, pursuant to restricted stock agreements dated November 21, 2012 (800,000 shares). Oak Brain has the sole power to vote all shares of Common Stock owned by it, but Brain 3, LLC, as the sole general partner of Oak Brain, has the power to vote the shares on behalf of Oak Brain. Other than the purchase of the 576,530 shares of Common Stock of the Company, Oak Brain has made no transactions in shares of the Company within the past sixty days. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Pursuant to the Partnership Agreement of Oak Brain, Brain 3, LLC, as the sole general partner of Oak Brain, has the power to vote all shares of Common Stock owned by Oak Brain.There are no agreements or understandings, other than those addressed herein, among Oak Brain and any other person regarding the securities of the Company, including but not limited to transfer or voting of any other securities, finders' fees, joint ventures, loan or option arrangements, puts or calls, guaranties of profits, divisions of profits or loss or the giving or withholding of proxies. SIGNATURE After reasonable inquiry, and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:January 11, 2013. Oak Brain, LP By:Brain 3, LLC By: /S/ Ivan Wood, Jr. Name: Ivan Wood, Jr. Title: President
